Citation Nr: 1627683	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to in-service asbestos exposure, soot, dust and chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1968 to March 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic claims file.  

In February 2015, the Board remanded the case to the RO for further development and adjudicative action.

In a September 2015 decision, the Board denied the Veteran's claim of service connection for COPD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a May 2016 Order, the Court granted the Joint Motion for Remand (JMR).  The case was returned to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for COPD.  He asserts that his in-service asbestos exposure and/or his exposure to toxic fumes, soot, dust, and chemicals from working as a boiler technician resulted, or at least aggravated his current respiratory condition.  The Veteran maintains that he was only provided with rags for protection from inhalation of these materials and he was not provided the proper protective masks or gear in service.  See January 2013 Statement in Support of Claim.  The Board has conceded such exposure.  

A review of the service treatment records (STRs) shows that the Veteran was treated for the occasional viral colds and sore throats, but the STRs are negative for a chronic respiratory disorder or complaints at the time of discharge from service and the March 1980 clinical evaluation at the time of discharge was normal.  The STRs also show that the Veteran was a smoker during service.  An August 1979 entry, for example, notes that the Veteran smoked two packs of cigarettes daily.

An August 2012 report of VA examination indicates that the Veteran reported a 30-year history of smoking.  He stopped smoking approximately 8 years earlier.  He reported that his respiratory problems began approximately 3 to 4 years earlier, manifested by chest tightness and shortness of breath.  The examiner opined that it was less likely as not that the Veteran's current COPD was related to injury/illness incurred during a period of service, and most likely caused by extended years of smoking.  The examiner explained that the Veteran's pulmonary function tests (PFT's) were reflective of an obstructive disorder and his chest x-ray findings showed a symmetric hyperinflation reflective of emphysema.  However, there was no showing of any interstitial process (as in exposure to asbestosis) which usually begins in the lower lung area with bilateral plaques or honeycombing and upper lobe involvement in advanced stages (as was mostly likely seen in a case of asbestosis).  

In an April 2015 addendum opinion, the VA examiner addressed the Veteran's contention that his COPD was related to in-service exposure to soot, dust and chemicals.  The examiner indicated that no such complaints were noted in service, and his respiratory problems did not begin until approximately 3 to 4 years prior to his 2012 diagnosis.  The examiner found that had the Veteran's exposure to soot dust and chemicals contributed to the Veteran's current respiratory disorder, that one would expect the Veteran to have respiratory complaints contemporaneous in time to the actual exposure.  In other words, the examiner opined that reports of respiratory difficulty would be expected at the time of the in-service exposure to soot, dust and chemicals (or within one year of service separation) if that were the cause; however, in this case, the Veteran's symptoms did not begin until 28 to 29 years later.

The VA examiner also noted that the diagnosis of COPD is a preventable respiratory condition that is a limitation in airflow and involves the airways, and the most significant risk for development of COPD is smoking; and, such risk increases with the duration and amount of cigarettes smoked during a lifetime.  The examiner therefore concluded that the Veteran's COPD was most likely due to his 30-year history of smoking.  The examiner referenced a medical article regarding the definition of COPD, the clinical manifestations, diagnosis, and staging of the disease.  

In support of his claim, the Veteran submitted records and a private medical opinion from M.A. MD in May 2014.  Dr. A initially noted on a May 2014 examination report that, "[The Veteran's] lung condition can be due to but not entirely due to service in the Navy and during his service he did not have the proper equipment that is a standard precaution now to prevent lung damage."  

In a separate medical opinion, Dr. A indicated as follows:  

Based on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his COPD is due largely, if not entirely, to his service in the Navy from September 1968 to March 1980.  During this time he served as a boiler man, working deep inside the six ships on which he served, routinely cleaning out the oil fired boilers and related parts in the ship's engine compartment.  This exposed him to intense amounts of soot, trichloroethylene, and related pollutants in a very small and cramped space.  During this work he was not afforded air breathing protective equipment, as is the standard in use today, thus initiating the damage to his lungs present today.  I base this assessment on his physical examination and my training and experience as a Physician.  

At the Veteran's May 2014 hearing, the Veteran's representative testified that he and the Veteran were aware of the VA opinion linking the Veteran's COPD to his smoking, but the Veteran's representative testified that, "[The Veteran's] condition is much more extreme than one would have for his smoking."  (Hearing Transcript, p. 12).  The Veteran also testified that he continued to have problems with his breathing even though he was no longer a smoker, and believed that his breathing condition should have been better by now.  The Veteran's representative also testified that, "And I know those 10 years your lung was according to the American Tobacco Association would be almost clean by now."  (Hearing Transcript, p.14).  Neither the Veteran nor his representative specifically identified what findings of the American Tobacco Association they were referring to and did not provide any medical or treatise evidence referred to by the American Tobacco Association or any other competent evidence to support the claim.  

In its September 2015 decision, the Board denied the Veteran's claim of service connection for COPD, finding that the VA opinion and addendum were more probative than the private opinion because the private opinion did not indicate to what extent, if any, the Veteran's 30-year history of smoking had on his post-service development of COPD.  In this regard, Dr. A did not specify what medical records were available to her at the time of the May 2014 opinion, and it's not clear whether Dr. A was even aware of the Veteran's long history of smoking.  

In a May 2016 Order, the Court granted an April 2016 JMR, thereby vacating the Board's September 2015 decision and remanding the matter back to the Board for compliance with the instructions set forth in the JMR.  

The JMR indicates that the VA examiner failed to address in its VA opinion (and addendum) whether the Appellant's exposure to asbestos, soot, dust, and chemicals aggravated his current disability; and directed that a new opinion is needed to address this issue.  

Additionally, the JMR indicated that the Board failed to provide adequate reasons or bases for its determination that the May 2014 private medical opinion was of little probative value; and, the Board failed to address the Appellant's contentions regarding findings by the American Tobacco Association.  Thus, on remand, clarification from the Veteran and Dr. A is necessary in this regard.  

The Agency of Original Jurisdiction (AOJ) should contact Dr. A to obtain clarification as to what medical records were reviewed in conjunction with the May 2014 opinion, and whether her opinion would remain the same if she were aware of the Veteran's 30-year history of smoking, including the STR noting that the Veteran was a 2-pack per day smoking during service, particularly given that the VA examiner indicated that the biggest risk for COPD is smoking, and such risk is increased based on the duration and amount of cigarettes smoked during a lifetime.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran clarification regarding any American Tobacco Association articles, findings, medical or treatise evidence regarding the expected condition of the lungs several years following smoking cessation, as referenced at the Veteran's May 2014 hearing.  The Veteran and his representative should be advised that he may submit any pertinent evidence with regard to the referenced American Tobacco Association.

2.  Obtain clarification from Dr. M.A. regarding what medical records were reviewed in conjunction with her May 2014 medical opinion.  Specifically ask if the Veteran's service treatment records were reviewed and whether she was aware of the Veteran's 30-year history of smoking, including a two-pack per day history of smoking during service and for many years following discharge from service; and, whether these findings would have any bearing on the May 2014 opinion, and if so, how?  Allow an appropriate time period for a response, and if no response is received, the Veteran should be notified and all action should be documented in the Veteran's electronic record.

3.  After completion of the above directives, schedule the Veteran for a VA examination by a physician who can provide an adequate opinion as to whether the Veteran's exposure to in-service asbestos, soot, dust, chemicals and/or toxic fumes aggravates his COPD.  The physician is asked to opine as to whether the Veteran's in-service exposure to soot, dust, asbestos, chemicals and/or toxic fumes, contributed to his post-service development of COPD, even with consideration of the 30-year smoking history.  The physician should also opine as to whether the Veteran's in-service exposure to asbestos, dust, soot, chemicals and toxic fumes makes the Veteran's COPD chronically worse, beyond its natural progression, than it would be without such exposure.  The physician should also address the Veteran's contentions that his lungs would be better by now if he had not been exposed to the in-service asbestos, soot, dust, and chemicals since he quit smoking several years ago.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO should then undertake any additional development action deemed appropriate and readjudicate the Veteran's claim for entitlement to service connection for COPD.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case that contains a summary of the relevant evidence and a citation and discussion of the applicable laws and regulations.  He should also be afforded the opportunity to respond to that supplemental statement of the case before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




